Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/05/2020.
Claims 1-21 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dean et al. (Pub. No. 2020/0058376 A1).

Regarding claims 1, 8, and 15, Dean discloses:

A method for predicting electronic structural information of a molecule (see par [0013], embodiments of the disclosure provide systems, methods and computer-readable media for predicting at least one property of a first molecule of one or more putative bioreachable molecules..., see par [0211-0212], physicochemical properties, and includes electronic structure calculation....), the method comprising: 
generating quantum simulation results for the molecule based on a quantum simulation of an electronic structure of the molecule (see par [0014-0017], generate data representing the at least one putative bioreachable molecule.....,The one or more predicted properties may be based at least in part upon chemical modeling of the one or more putative bioreachable molecule....), 
wherein the quantum simulation of the electronic structure of the molecule is performed with one or more quantum processing units (QPUs) (see Fig. 1-2 and 6-7); 
creating an input vector comprising data field values derived from the quantum simulation results for the molecule (see par [0014-0017], generate data representing the at least one putative bioreachable molecule.....,The one or more predicted properties may be based at least in part upon chemical modeling of the one or more putative bioreachable molecule....); and 
applying an electronic structural information prediction model to generate, based at least in part on the input vector, predicted electronic structural information for the molecule (see par [0014-0018], The one or more predicted properties may be based at least in part upon chemical modeling of the one or more putative bioreachable molecules. The one or more predicted properties may be based at least in part upon empirical data concerning the one or more putative bioreachable molecules....).

Regarding claims 2, 9, and 16., Dean discloses:
wherein the quantum simulation comprises: one or more of: molecular properties of the molecules, atomic properties of atoms present in the molecule, presence indications of atoms in the molecule, numbers of types of atoms present in the molecule, one or more bond lengths, and/or quantum simulation energies (see par [0014-0018], The one or more predicted properties may be based at least in part upon chemical modeling of the one or more putative bioreachable molecules. The one or more predicted properties may be based at least in part upon empirical data concerning the one or more putative bioreachable molecules....).

Regarding claims 3, 10, and 17, Dean discloses:
wherein a second electronic structural information prediction model is applied to generate, based at least in part on the quantum simulation results and the predicted electronic structural information generated by the electronic structural information prediction model for the molecule, second electronic structural information for the molecule (see par [0250], first set a second set of molucules..., see par [0023], Such embodiments transform in silico a first putative bioreachable molecule of one or more putative bioreachable molecules to produce a second molecule; and predict at least one property of the second molecule....).

Regarding claims 4., 11, and 18, Dean discloses:
wherein the electronic structural information prediction model is implemented with an artificial neural network representing a multi-layer perceptron (see par [0285], a 2-layered deep neural network was used ..., [0308], Multi-task Neural Networks for QSAR Predictions....).

Regarding claims 6, 13, and 20, Dean discloses:
wherein the predicted electronic structural information for the molecule at least includes predicted full configuration interaction energies for the molecule (see par [0218], Examples of molecular properties include: molecular weight, density, electronic structure information (such as electron orbital energies), associated optical properties, solubility parameters...).

Regarding claims 7, 14, and 21, Dean discloses:
wherein the quantum simulation of electronic structure of the molecule is carried out with a quantum annealing process implemented by the one or more QPUs (see par [0235], this hybrid approach is particularly applicable to materials that comprise one or more precursor materials that undergo one or more chemical or physical processing steps (e.g., annealing, curing) to produce the final material....).

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851